Citation Nr: 0301906	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for Agent 
Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints, to include rheumatoid 
arthritis.

3.  Entitlement to an effective date prior to July 14, 1997 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), depression and anxiety; weak foot, plantar 
warts and hammer toes; and paresis of the left diaphragm.

(The issues of entitlement to service connection for 
arthritis of multiple joints, to include rheumatoid 
arthritis, a lung disorder, a stomach disorder, and 
tuberculosis, as well as the issues of determination of 
proper initial rating for paresis of the left diaphragm and 
dyshidrosis, will be addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from November 1967 to 
June 1988.  He was awarded the Combat Infantryman Badge (CIB) 
during his period of service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1998 and January 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In this respect, the Board notes that in July 1988, the 
veteran submitted claims of entitlement to service connection 
for Agent Orange exposure and polyarthritis.  Via a December 
1988 decision letter, the RO denied the veteran's claims as 
he had failed to report to a scheduled VA examination.  The 
veteran was informed of his appellate rights in that same 
decision letter.  With respect to the present case, in July 
1997, the veteran again submitted claims of service 
connection for Agent Orange exposure and rheumatoid 
arthritis.  And, in an August 1998 rating decision, the RO 
again denied the veteran's claims.  The Board notes that in 
the August 1998 rating decision the veteran's issues were 
framed as entitlement to service connection for Agent Orange 
exposure and rheumatoid arthritis, and finds that, by its 
silence, the RO apparently conceded that the veteran had 
submitted sufficient evidence to reopen the claims, which 
were originally denied in the December 1988 decision letter.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in matters such as these, the 
Board has a legal duty to consider the issues of whether new 
and material evidence has been submitted to reopen the 
claims, regardless of the RO's actions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claims.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the issues 
currently before the Board include whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for Agent Orange exposure, and 
arthritis of multiple joints, to include rheumatoid 
arthritis.

Additionally, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development with respect to the issue of entitlement to 
service connection for arthritis of multiple joints, to 
include rheumatoid arthritis, as the Board has reopened the 
claim below.  As well, the Board is undertaking additional 
development with respect to the issues of service connection 
for a lung disorder, a stomach disorder, and tuberculosis; 
and determination of proper initial rating for paresis of the 
left diaphragm and dyshidrosis.  When the Board completes the 
required development, it will notify the veteran as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing these issues.

Lastly, in an April 2001 VA form 21-4138 (Statement in 
Support of Claim), the veteran requested consideration of a 
claim for service connection for a disorder of the hips.  
However, as the only issues currently before the Board are 
those set forth on the title page of this decision, this 
matter is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  In a December 1988 decision letter, the veteran was 
originally denied his claims of entitlement to service 
connection for agent orange exposure and arthritis.  He was 
informed of this decision and of his appellate rights in the 
same letter.  The veteran did not file a timely appeal with 
respect to the issues.  The December 1988 decision letter is 
final. 

3.  The evidence associated with the claims file since the 
December 1988 decision letter with respect to the issue of 
entitlement to service connection for agent orange exposure 
is not, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim.

4.  The evidence associated with the claims file since the 
December 1988 decision letter with respect to the issue of 
entitlement to service connection for arthritis of multiple 
joints, to include rheumatoid arthritis is, either by itself 
or in connection with evidence already of record, so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.

5.  On July 1, 1988, the veteran submitted claims of 
entitlement to service connection for various disorders 
including plantar warts and paralysis of the left 
hemidiaphragm. 

6.  In a December 1988 rating decision, the veteran was 
denied service connection for plantar warts and paralysis of 
the left hemidiaphragm for failure to report to a scheduled 
VA examination.  The veteran did not file a timely appeal 
with respect to the issues.  The December 1988 decision 
letter is final. 

7.  On July 13, 1993, the veteran submitted a request for 
review of his previous claim for disability, without 
specifying which disability he wished to have reviewed.  In 
correspondence dated that same month, the RO requested the 
veteran to specify the disorders for which he was seeking 
service connection, but no response was received from the 
veteran.  

8.  On July 14, 1997, the veteran submitted claims of 
entitlement to service connection for PTSD, depression, 
anxiety, and hammer toes, paralysis of the left diaphragm, 
Agent Orange exposure and rheumatoid arthritis.

9.  In an August 1998 rating decision, the veteran was 
awarded service connection and a compensable evaluation for 
paresis of the left diaphragm, effective July 14, 1997, the 
date of receipt of claim.

10.  In a January 2001 rating decision, the veteran was 
awarded service connection and compensable evaluations for 
PTSD, depression and anxiety; and weak foot, plantar warts, 
and hammer toes, effective July 14, 1997, the date of receipt 
of claim.


CONCLUSIONS OF LAW

1.  The unappealed December 1988 decision letter, which 
denied service connection for Agent Orange exposure and 
arthritis of multiple joints, to include rheumatoid 
arthritis, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002) (formerly 38 U.S.C.A § 4005); 38 C.F.R. §§ 3.104(a), 
19.129 (1988).

2.  The evidence received since the December 1988 decision 
letter which relates to the issue of service connection for 
Agent Orange exposure is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

3.  The evidence received since the December 1988 decision 
letter which relates to the issue of service connection for 
arthritis of multiple joints, to include rheumatoid 
arthritis, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

4.  The criteria for entitlement to an effective date prior 
to July 14, 1997 for the grant of service connection for 
PTSD, depression and anxiety; weak foot, plantar warts and 
hammer toes; and paresis of the left diaphragm, have not been 
met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claims were pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to prove the claims 
on appeal via the various rating decisions, statements of the 
case and supplemental statements of the case issued from 1998 
to 2002.  Specifically, the veteran has been informed of the 
need to submit new and material evidence to reopen the 
previously denied claims, and of the evidence needed to 
substantiate his claim(s) of entitlement to an effective date 
prior to July 14, 1997 for the grant of service connection 
for the claimed disorders.  Furthermore, via October 2002 
Board correspondence, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law and VA duties pursuant to the enactment of the VCAA.  
The notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all known and available relevant medical records, 
including the service medical records and additional VA 
examinations and records have been obtained and associated 
with the claims file.  Furthermore, the appellant was given 
the opportunity to present testimony at a personal hearing, 
but he declined to take advantage of such opportunity.  Thus, 
the duty to assist requirement has been satisfied as well.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

I.  Whether New and Material Evidence has been Received
to Reopen the Claims of Entitlement to Service Connection.

With respect to the changes in the law pursuant to VCAA, the 
Board notes as discussed above that the regulatory 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claims were 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulatory provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claims of 
service connection for Agent Orange exposure, and arthritis 
of multiple joints, to include rheumatoid arthritis, was 
received prior to that date (per a VA form 21-526 (Veteran's 
Application for Compensation or Pension) received July 14, 
1997), those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of whether new 
and material evidence has been received to reopen the claims 
of entitlement to service connection for Agent Orange 
exposure, and arthritis of multiple joints, to include 
rheumatoid arthritis.  The RO has complied with the notice 
and duty to assist provisions of the VCAA as discussed above.  
Additionally, the Board has reopened the claim of service 
connection for arthritis of multiple joints, to include 
rheumatoid arthritis, as further discussed below.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a 
December 1988 decision letter, the veteran was originally 
denied his claims of entitlement to service connection for 
Agent Orange exposure and arthritis.  He was informed of this 
decision and of his appellate rights in that same letter, but 
he did not file a timely appeal with respect to the issues.  
The December 1988 decision letter is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002) (formerly 38 U.S.C.A § 4005); 
38 C.F.R. §§ 3.104(a), 19.129 (1988).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claims were filed 
prior to August 29, 2001.

In this case, the Board finds that the evidence submitted 
since the December 1988 decision letter includes competent 
medical evidence showing that the veteran is currently 
diagnosed with multiple joint arthritis, which may be related 
to an in-service diagnosis of polyarthritis.  However, the 
additional evidence is completely negative for a diagnosis of 
Agent Orange exposure, or of a residual disability or disease 
secondary to such exposure.

Specifically, the additional evidence includes June 1998 VA 
joints examination and x-ray reports revealing degenerative 
joint disease of the hip joint with narrowing of the joint 
space and cystic formation, right hip with loss of function 
due to pain, and normal right knee.

A July 1998 VA general examination report shows diagnoses of 
osteoarthritis of the lumbar spine, not verified by x-rays, 
and the objective findings included stiffness of the low back 
and significant hammer toes.  And, 1998 medical records from 
the Kirklin Rheumatology Clinic include February 1998 
notations of symptomatic osteoarthritis, and April 1998 
notations revealing osteoarthritis of the left hip.

Lastly, medical records from the Birmingham VA Medical Center 
(VAMC) dated from 1999 to 2001 describe the treatment the 
veteran has received over time for various disorders.  These 
records include July 2001 notations showing arthritis and 
osteoporosis of the left hip, and November 2001 notations 
revealing chronic left hip pain with planned replacement for 
February 2002. 

As noted previously, the additional evidence submitted since 
the December 1988 decision letter is completely negative for 
a diagnosis of Agent Orange exposure, or of a residual 
disability or disease secondary to such exposure.

For the foregoing, the Board finds that the evidence 
incorporated into the record after the December 1988 rating 
decision, which relates to the issue of service connection 
for arthritis of multiple joints, to include rheumatoid 
arthritis, is new evidence which is not redundant or 
cumulative of other evidence previously considered.  As well, 
the Board finds that the new evidence is material to the 
issue under consideration.  Specifically, the additional 
evidence shows that the veteran currently presents diagnoses 
of degenerative joint disease of multiple joints.  This fact, 
coupled with the veteran's service medical records which 
reflect diagnoses of polyarthritis and possible rheumatoid 
fever/arthritis during active service, warrant a finding that 
the evidence submitted after the December 1988 final denial 
constitutes new and material evidence.

However, with respect to the issue of service connection for 
Agent Orange exposure, the fact remains that the record is 
devoid of medical evidence showing a diagnosis of Agent 
Orange exposure, or of a residual disability or disease 
secondary to such exposure.  The law provides that, with 
respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  The veteran's 
statements alone are not enough to show a current disability 
or a nexus to service, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions), or to provide a sufficient basis 
for reopening the previously disallowed claim, see Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim). 

Thus, the Board finds that the recently submitted evidence 
warrants only a reopening of the veteran's claim of service 
connection for arthritis of multiple joints, to include 
rheumatoid arthritis, in that such evidence was not 
previously submitted to agency decisionmakers, bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Accordingly, the appellant's claim 
of service connection for arthritis of multiple joints, to 
include rheumatoid arthritis, is reopened and the appeal is 
granted, to that extent only.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  However, the evidence presented thus far does not 
warrant a grant of service connection for arthritis of 
multiple joints, to include rheumatoid arthritis, and in 
light of the Veterans Claims Assistance Act of 2000, further 
development of the issue is necessary prior to final 
adjudication.  Specifically, as noted above, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)), the Board is 
undertaking additional development on this issue.  When the 
Board completes the required development, it will notify the 
appellant as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing the issue of service connection for 
arthritis of multiple joints, to include rheumatoid 
arthritis.

With respect to the issue of service connection for Agent 
Orange exposure, for the foregoing reasons, the Board 
concludes that, inasmuch as no new and material evidence has 
been presented to reopen the previously disallowed claim, the 
December 1988 decision letter is final.  Accordingly, the 
benefit sought on appeal must be denied.  38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  The Board 
views its discussion as sufficient to inform the veteran of 
the evidence necessary to reopen his claim of service 
connection for Agent Orange exposure and to explain why his 
current attempt to reopen the claim has failed.

II.  Entitlement to an effective date Prior to July 14, 1997
for the grant of service connection for PTSD, depression and 
anxiety; weak foot, plantar warts and hammer toes; and 
paresis of the left diaphragm.

In this case, on July 1, 1988, the veteran asserted claims of 
entitlement to service connection for various disorders 
including plantar warts and paralysis of the left 
hemidiaphragm.  The claims submitted at this time did not 
include service connection for PTSD, depression and anxiety; 
weak foot or hammer toes.  Subsequently, in a December 1988 
rating decision, the veteran was denied service connection 
for plantar warts and paralysis of the left hemidiaphragm, 
for failure to report to a scheduled VA examination.  The 
veteran did not file a timely appeal with respect to the 
issues.  The December 1988 decision letter is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002) (formerly 38 
U.S.C.A § 4005); 38 C.F.R. §§ 3.104(a), 19.129 (1988).

On July 13, 1993, the veteran submitted a request for review 
of his previous claim for disability, without specifying 
which disability he wished to have reviewed.  And, in July 
1993 RO correspondence, the veteran was informed of the need 
to specify the kind of disorder for which he was seeking 
review.  No response was received from the veteran to the 
July 1993 RO correspondence.  Given that the previously 
submitted claims by the veteran were service connection for 
plantar warts and paralysis of the left hemidiaphragm, the 
Board deems that these were the claims for which the veteran 
was seeking review.  And, the Board finds that the veteran's 
claims to reopen the previously denied claims of service 
connection for plantar warts and paralysis of the left 
hemidiaphragm were abandoned one year after the veteran 
resubmitted the claims in July 1993, when he failed to 
respond to the RO's letter and to submit the information 
requested.  See 38 C.F.R. § 3.158 (2002).

On July 14, 1997, the veteran submitted his original claims 
of entitlement to service connection for PTSD, depression, 
anxiety, and hammer toes; and re-submitted his claim of 
service connection for paralysis of the left diaphragm. 

Upon the review of various subsequently scheduled VA 
examinations and submitted evidence, in an August 1998 rating 
decision, the veteran was awarded service connection and a 
compensable evaluation for paresis of the left diaphragm, 
effective July 14, 1997, the date of receipt of claim.  And, 
in a January 2001 rating decision, the veteran was awarded 
service connection and compensable evaluations for PTSD, 
depression and anxiety; and weak foot, plantar warts, and 
hammer toes, effective July 14, 1997, the date of receipt of 
claim.

At present, the veteran is seeking entitlement to an 
effective date prior to July 14, 1997 for the grant of 
service connection for PTSD, depression and anxiety; weak 
foot, plantar warts and hammer toes; and paresis of the left 
diaphragm.

With respect to the applicable law, except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefor.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  See 38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i). Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2)(i).

Additionally, the effective date of an award of compensation 
based on a claim reopened after final adjudication will be 
the date of receipt or the date entitlement arose ("fixed in 
accordance with the facts found"), whichever is later.   38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  The exceptions for 
a claim filed within one year of date of discharge or release 
from service, or except as provided in 38 C.F.R. 
§ 20.1304(b)(1) (2001), are not applicable in this veteran's 
case. 

As discussed above, on July 14, 1997, the veteran submitted 
his original claims of entitlement to service connection for 
PTSD, depression, anxiety, and hammer toes; and attempted to 
reopen his previously denied claim of service connection for 
paralysis of the left diaphragm.  Given these facts, the 
Board finds that July 14, 1997 is the actual date of receipt 
of the veteran's claim to reopen his previously denied claim 
of service connection for paralysis of the left diaphragm, as 
well as is the date of receipt of the original claims of 
service connection for PTSD, depression, anxiety, and hammer 
toes.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400(b)(2)(i), (r).  

As to the date that entitlement arose for the claimed 
disabilities, the service medical records shows the veteran 
was treated for a paralyzed left hemidiaphragm, bilateral 
plantar warts, and plantar callosities in the third 
metatarsal heads, bilaterally, during his active service.  
However, it is not until a September 1999 VA examination that 
a nexus between hammer toes and plantar warts, and active 
service is establish.  Additionally, an October 1999 VA 
examination report is the first indication of a nexus between 
the veteran's diagnosis of PTSD and his combat experience in 
service.  

Lastly, the first indication of an actual diagnosis of 
paresis of a left hemidiaphragm following the veteran's 
discharge from service is included in private medical records 
dated from 1996 to 1998.  Specifically, a July 1996 private 
medical report, shows a diagnosis of partially paralyzed left 
hemidiaphragm, etiology uncertain.  As it is not clear from 
the record at which point the veteran's paralyzed 
hemidiaphragm was actually linked to his service 
symptomatology, the Board will accept July 1996 as the dated 
entitlement arose. 

After a review of the evidence, the Board finds that the 
veteran did not submit a claim for benefits within one year 
of his separation from service or that he meets the 
requirements of 38 C.F.R. § 20.1304(b)(1), including the 
exception via motion showing good cause.  As such, the 
governing legal authority, as cited above, provides that the 
earliest effective date assignable for the grant of service 
connection for PTSD, depression and anxiety; weak foot, 
plantar warts and hammer toes; and paresis of the left 
diaphragm is the later of the date of receipt of claim or the 
date entitlement arose (in accordance with the facts found).  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), (r).

With respect to the claim of service connection for paresis 
of the left diaphragm, the later dated between the date of 
claim (July 14, 1997), and the date entitlement arose (June 
1996), is the date of claim.  As such, the Board finds that 
the criteria for the assignment of an effective date earlier 
than July 14, 1997 for a grant of service connection for 
paresis of the left diaphragm have not been met.  
Additionally, because the veteran's entitlement to service 
connection for PTSD, depression and anxiety; and weak foot, 
plantar warts and hammer toes arose after July 14, 1997 
(September 1999 for the claimed hammer toes and plantar 
warts, and October 1999 for the psychiatric disabilities), 
the criteria for the assignment of an effective date earlier 
than July 14, 1997 for service connection of these 
disabilities have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).



The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application in this case.

Lastly, the Board acknowledges that 38 C.F.R. § 3.157 (2002) 
allows for a report of hospitalization which relates to a 
disability for which service connection is subsequently 
granted to serve as an informal claim for benefits, as it 
could arguably be construed with respect to the July 1996 
private medical report showing a diagnosis of partially 
paralyzed left hemidiaphragm.  However, 38 C.F.R. § 3.157 
applies only to claims for increase or to reopen a 
previously-disallowed claim on the grounds that the 
disability was not compensable in degree.  See 38 C.F.R.
§ 3.157(b) (2002). 

In this case, the July 1997 claim to reopen a previously 
disallowed claim of service connection for paresis of the 
left diaphragm was previously denied by a December 1988 
decision letter on the grounds of a lack of evidence showing 
a current disability, and not that such disability was not 
compensable in degree.  The veteran had failed to report to a 
scheduled VA examination, and had not submitted additional 
relevant evidence in that regard.  As such, provisions of 
38 C.F.R. § 3.157 are not applicable in this case.




ORDER

New and material evidence not having been received to reopen 
a claim of service connection for Agent Orange exposure, the 
claim is denied.

New and material evidence having been submitted, the claim of 
service connection for arthritis of multiple joints, to 
include rheumatoid arthritis, is reopened; the appeal is 
granted to this extent only.

Entitlement to an effective date prior to July 14, 1997 for 
the grant of service connection for PTSD, depression and 
anxiety; weak foot, plantar warts and hammer toes; and 
paresis of the left diaphragm, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

